Title: From Thomas Jefferson to John Barnes, 12 September 1801
From: Jefferson, Thomas
To: Barnes, John


Dear Sir
Monticello Sep. 12. 1801.
Your favor of the 7th came to hand on the 10th. by the delay of your journey to Philadelphia I am afraid my arrearages are inconvenient to you. I write to Gibson & Jefferson by this day’s post to forward you a thousand dollars instantly. they will recieve my letter on the same day you recieve this, and if they can procure good paper immediately, it may be with you by the time you originally fixed for your journey. mr Hanse I presume will be contented to recieve his money the first week of Oct. when further funds will come in, or perhaps half then & half the first week in Nov. which will be an accomodation. his whole bill is 1206. Dol. I should have no objection to Daugherty’s going personally for the carriage; but by no means to take one of my horses. the one he proposes particularly is 15. years old, and entirely unequal to such a journey. it would unquestionably destroy him, & he would leave the carriage on the road. I know his strength exactly, & that it is only equal to moderate service at home. a pair of good horses must be hired, as before proposed, and I presume the owner will not hire his horses without himself. the road by Baltimore & Havre de grace is the best, and […] miles shorter than by Lancaster. the former order for the sheeting may as well lie, to be executed in the course of the winter with a supply of counterpanes, feathers &c. I am very glad to hear of the arrival of mr LeMaire. I shall be in Washington without fail on the 30th. inst. if not a day or two sooner. accept assurances of my sincere & affectionate esteem.
Th: Jefferson
